321 S.W.3d 374 (2010)
Brenda L. SIECKMANN, Respondent,
v.
CRUM & FORSTER SPECIALTY INSURANCE COMPANY, Appellant.
No. ED 93459.
Missouri Court of Appeals, Eastern District, Division Two.
July 13, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied September 15, 2010.
Application for Transfer Denied October 26, 2010.
Philip C. Graham, Clayton, MO, for Appellant.
Maurice B. Graham, St. Louis, MO, for Respondent.
*375 Before SHERRI B. SULLIVAN, P.J. and ROBERT G. DOWD, JR. and PATRICIA L. COHEN, JJ.

ORDER
PER CURIAM.
Crum & Forster Specialty Insurance Company ("C & F") appeals from the grant of summary judgment in favor of Brenda L. Sieckmann ("Sieckmann"). C & F alleges six points on appeal. Most of C & F's points have to do with whether Interstate Brands Corporation ("IBC") was an additional insured under the C & F policy.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).